Judgment below was in favor of Indianapolis Life Insurance Company, defendant in error, against W. F. Ehlert and wife, Cleo Ehlert, for the recovery of lot No. 4 in block 61, Highland Park addition to the city of Dallas, as per map thereof recorded in volume 1, p. 398, map records, Dallas county, Tex.; also for recovery against same parties, jointly and severally, of the sum of $825, with interest from date of judgment, to wit, April 22, 1935, from which this appeal by writ of error was taken.
Defendant in error moves to dismiss the appeal, or, in the alternative, for an order requiring plaintiffs in error to give a good and sufficient bond, contending that for several reasons the bond is insufficient. The clerk fixed the probable amount of costs in the trial and appellate courts at $200. The bond filed and approved by the district clerk is payable to defendant in error in the sum of only $1,500, being less than double the amount of the judgment, interest, and costs, as required by article 2270, and furthermore is wholly lacking in the conditions required by article 2271, R. S., to supersede a judgment for recovery of land.
In view of the insufficiency of the bond, in the respects just mentioned, that will requiring the giving of a new supersedeas bond, we do not deem it necessary to pass on the solvency of the sureties, but will say that their solvency is seriously challenged by the motion of defendant in error, and is not controverted by plaintiffs in error in any way, except by an unsworn denial.
The judgment below, being for the recovery of both land and debt, if superseded in its entirety, the bond should comply with both articles 2270 and 2271, R. S.
As provided by statute, plaintiffs in error will be given 20 days after the date of this order within which to file a good and sufficient supersedeas bond, conditioned as required by statute, to be approved by the clerk of this court.